—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered June 17, 1998, which, in an action for personal injuries by a laborer against defendants-appellants owner and general contractor of a construction site, insofar as appealed from, granted the motion of third-party defendant, a subcontractor and plaintiffs employer, for summary judgment dismissing so *70much of the owner and general contractor’s third-party complaint as seeks common-law contribution, unanimously affirmed, without costs.
Plaintiff was injured when a ramp providing access to the building in which he was to install a steel partition gave way, causing him to fall into a three-foot deep trench that had been dug around the entire building. He sued the owner and general contractor alleging, among other things, that they failed to provide him with a safe place to work; the latter, in turn, impleaded plaintiffs employer alleging, among other things, that it failed to provide plaintiff with a safe place to work. This latter allegation and the associated claim for contribution, were properly rejected for lack of merit, there being no evidence that the employer was responsible for either the trench or the ramp, or otherwise had authority to supervise or control its employees’ means of access to the building (see, Serpe v Eyris Prods., 243 AD2d 375, 379-380; Jehle v Adams Hotel Assocs., 264 AD2d 354). Concur — Williams, J. P., Rubin, Saxe and Friedman, JJ.